UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2016 KONA GRILL, INC. (Exact name of registrant as specified in its charter) Delaware 001-34082 20-0216690 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7150 E. Camelback Road, Suite 333 Scottsdale, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (480) 922-8100 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On January 11, 2016, Kona Grill, Inc. (the “Company”) issued a press release announcing its preliminary restaurant sales for the fourth quarter and fiscal year ended December 31, 2015. The press release and investor presentation included in this Report on Form 8-K (including the exhibits)are being furnished and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shallthey be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. Item 7.01 Regulation FD Disclosure The Company is furnishing this report on Form 8-K in connection with the disclosure of information in conjunction with investor meetings at the 18th Annual ICR Conference on January 12, 2016. The text included with this Report is available on the Company’s website located at www.konagrill.com, although the Company reserves the right to discontinue that availability at any time. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press release titled “Kona Grill Announces Preliminary Fourth Quarter 2015 Restaurant Sales” Investor Presentation ICR Conference – January 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 12, 2016 KONA GRILL, INC. By: /s/ Christi Hing Christi Hing Chief Financial Officer
